Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the case of: )
)
Cornerstone Family Healthcare, ) Date: December 9, 2009

(CCN: 10-3913), )
)

Petitioner, ) Docket No. C-09-271

) Decision No. CR2043
“Vee )
)
Centers for Medicare and Medicaid )
Services. )
)

DECISION

Until December 15, 2008, when its provider agreement was terminated, Petitioner,
Cornerstone Family Healthcare, (Petitioner or Cornerstone) was a rural health clinic
located in Umatilla, Florida that participated in the Medicare program as a provider of
services. Because it determined that Cornerstone was no longer providing services to the
community, the Centers for Medicare and Medicaid Services (CMS) advised Petitioner
that its Medicare provider agreement was terminated. Petitioner now seeks review of that
determination, and CMS has moved to dismiss Petitioner’s hearing request, or, in the
alternative, asks that I grant summary judgment.!

I deny CMS’s motion to dismiss, but I grant its motion for summary judgment because
the undisputed evidence establishes that Cornerstone stopped furnishing services to the
community and thereby voluntarily terminated its Medicare provider agreement. 42
C.F.R. § 405.2404(a)(3).

' CMS has filed its motion and brief (CMS Br.), along with eight exhibits. (CMS
Exs. 1-8). Petitioner filed its own brief in response (P. Br.) with six exhibits (P. Ex. 1-6).
Discussion

1. Petitioner is entitled to review because its termination is
“in accordance with 42 C.F.R. § 405.2404” and is therefore
a reviewable initial determination. 7

Under sections 1866(h)(1) and 1866(b)(2) of the Social Security Act (Act), an institution
or agency has a right to a hearing to challenge CMS’s determination to terminate a
provider agreement. Act §§ 1866(h)(1); 1866(b)(2).° Under the statute’s implementing
regulations, found at 42 C.F.R. Part 498, a provider dissatisfied with CMS’s initial
determination is entitled to further review, but administrative actions that are not initial
determinations are not subject to appeal. 42 C.F.R. § 498.3(d); Wesley Long Nursing
Center, DAB No. 1937, at 2 (2004). The regulation lists all of CMS’s initial
determinations. 42 C.F.R. § 498.3(b).

Here, CMS argues that Petitioner is not entitled to a hearing because the challenged
determination is not among the initial determinations listed in section 498.3(b). I
disagree. Section 498.3(b)(8) provides that “the termination of a rural health clinic
agreement in accordance with § 405.2404” is an initial determination. Although, as
discussed below, cessation of business is considered a voluntary termination by the rural
health clinic, and not a termination by CMS, it nevertheless falls within section 405.2404
and Petitioner is therefore entitled to review.

2. CMS is entitled to summary judgment because the
undisputed facts establish that Cornerstone stopped

furnishing services to the community and thereby
voluntarily terminated its Medicare provider agreement.
42 CF.R. § 405.2404(a)(3).

Summary judgment is appropriate because this case presents no genuine issue of material
fact, and its resolution turns on a question of law. Anderson v. Liberty Lobby, Inc., 477
US. 242, 247-48 (1986); Livingston Care Center v. United States Department of Health
and Human Services, 388 F.3d, 168, 173 6" Cir. 2004). See also, Illinois Knights

> My findings of fact and conclusions of law are set forth, in italics and bold, in
the discussion captions of this decision.

* “Provider agreement” is defined in 42 C.F.R. § 489.3 as “agreement between
CMS and one of the providers specified in § 489.2(b) [which includes clinics] to provide
services to Medicare beneficiaries and to comply with the requirements of section 1866
of the Act.”
Templar Home, DAB No. 2274, at 3-4 (2009), citing Kingsville Nursing Center, DAB
No. 2234, at 3-4 (2009).

A rural health clinic is a facility located in an area that is not urbanized and in which
there are an insufficient number of healthcare practitioners. It is “primarily engaged” in
furnishing physician and other services to outpatients. Act § 1861(aa)(1) and (2). It may
participate in the Medicare program if it satisfies the statutory definition and meets
certain regulatory requirements. 42 C.F.R. § 405.2402; 42 C.F.R. Part 491. A rural
health clinic’s Medicare agreement is valid for a term of one year, and is renewable
annually by mutual consent of the Secretary of Health and Human Services (on whose
behalf CMS acts) and the clinic. 42 C.F.R. § 405.2402(e). However, if the clinic “ceases
to furnish services to the community,” it voluntarily terminates its Medicare agreement.
42 CFR. § 405.2404(a)(3).

Cornerstone was a rural health clinic located at 356 N. Central Street, Umatilla, Florida.
CMS Exs. 5, 6. It last submitted a claim to its Medicare fiscal intermediary (Riverbend
Government Benefits Administrator) on June 25, 2008. CMS Ex. 7. On December 15,
2008, an employee of the fiscal intermediary went to 356 N. Central Street during regular
business hours to conduct an appraisal visit, but found no clinic open for business. CMS
Exs. 3, 8. He returned to the location on December 18, 2008. Again, the building was
closed, and he saw no evidence that services were provided at the location.

CMS Exs. 4, 8.

Petitioner does not claim to have been providing services, but points out that, even
though its activity ceased in March 2007, it was allowed to maintain its agreement
following an April 2007 change of ownership. P. Ex. 2. Petitioner asks that its
agreement be reinstated so that it can again change owners. That Cornerstone previously
managed to avoid voluntary termination is irrelevant to the question of whether it ceased
furnishing services in 2008. Since the undisputed evidence establishes that it did, I must
sustain the termination.

Conclusion

Because Cornerstone ceased providing services to the community, it voluntarily
terminated its Medicare agreement. I therefore grant CMS’s motion for summary
judgment.

/s/
Carolyn Cozad Hughes
Administrative Law Judge
